United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-41239
                           Summary Calendar



CHRISTOPHER W. HARRISON,

                                     Plaintiff-Appellant,

versus

FRED M. MOORE, Physician Assistant; SUSIE BARKSDALE, Facility
Nurse Manager; LISA CURRY, Staff Nurse; BRENDA PITTMAN, Staff
Nurse; XAVIER KING, Lieutenant; DONYA HARTSFIELD, Correctional
Officer,

                                     Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                     USDC No. 9:03-CV-16-HWM
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Christopher Wayne Harrison, Texas prisoner # 725493, filed

the instant 42 U.S.C. § 1983 suit to seek redress for the

defendants’ alleged indifference to his serious medical needs.

Harrison argues that the magistrate judge erred in granting the

defendants’ motion for summary judgment and in determining that

they were entitled to qualified immunity.     He contends that over

a four-day period in June 2002, the defendants prevented or

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-41239
                                   -2-

delayed his receipt of medical attention, ignored his complaints

of pain and vomiting, and mis-diagnosed and mis-treated his

condition.

     The summary judgment evidence, viewed in the light most

favorable to Harrison, shows that Harrison unquestionably

suffered from a serious medical condition.      Harrison, however,

was treated over the four-day period for the conditions about

which he complained.    There is nothing in the summary judgment

evidence from which it could be inferred that the defendants

concluded from Harrison’s complaints of fever, stomach pain,

vomiting, and leg pain that he had a serious medical condition

and, knowing this, that they ignored his complaints, refused to

provide him with care, or deliberately mistreated him.      See

Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 755-56

(5th Cir. 2001).   “Deliberate indifference is an extremely high

standard to meet.”     Id.   At most, the summary judgement evidence

shows negligence, malpractice, and that Harrison disagreed with

the medical treatment he received.     This is insufficient to show

deliberate indifference.     See id.; Banuelos v. McFarland, 41 F.3d
232, 235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).   Harrison’s argument that the district court

should not have granted summary judgment in the absence of

affidavits is unavailing.     See FED. R. CIV. P. 56.

     The judgment of the district court is AFFIRMED.      Harrison’s

motion for appointment of counsel is DENIED.
No. 04-41239
     -3-